Case 2:20-cv-00089-KS-MTP Document1 Filed 05/12/20 Page 1of5

   
    

SOUTHERN DISTRICT OF MISSISBIPPI
IN THE UNITED STATES DISTRICT COURT E
SOUTHERN DISTRICT OF MISSISSIPPI

MAY 12 2020
EASTERN DIVISION

ARTHUR JOHNSTON

—— —s

MARY UPDEGRAFF PLAINTIFF

VERSUS CIVIL ACTION NO.) Oey £4 - ¥SWM Te

CENTON BANCORP, INC. AND
RICHTON BANK AND TRUST DEFENDANT

    

DEPUTY

 

 

COMPLAINT
(JURY TRIAL DEMANDED)

 

COMES NOW, Plaintiff, by and through her attorney Benjamin U. Bowden of
Vaughn & Bowden, PA, and files this her Complaint against Centon Bancorp, Inc. and
Richton Bank and Trust, and in support of same, would show unto this Court as follows,

to wit:

PARTIES

1. That Plaintiff is an adult resident citizen of Perry County Mississippi whose
address is 39982 Highway 63 North, Mississippi.

2. Defendant, Centon Bancorp, Inc., is a Mississippi corporation and holding
company of Defendant, Richton Bank and Trust Company, and can be served with
process upon its registered agent, William S. Granberry, Jr. at 114 South Front Street,

Richton, Mississippi 39476.

5, Defendant, Richton Bank and Trust Company, is a Mississippi corporation
Case 2:20-cv-00089-KS-MTP Document1 Filed 05/12/20 Page 2 of 5

which is wholly owned and held by Defendant, Centon Bancorp, Inc., and can be served
with process upon William S. Granberry, Jr. at 114 South Front Street, Richton,
Mississippi 39476.
JURISDICTION

4, That this Court has jurisdiction of this matter pursuant to 28 U.S.C, § 1331,
as this action involves laws of the United States (Federal Question), Furthermore, this
Court has venue in this cause pursuant to the General Venue Statute, 28 U.S.C. § 1391, in
as much as the claim arose out of actions which were performed in substantial part in this
judicial district.

FACTS

 

5, Plaintiff, former Vice President and Loan Processor with Defendant would
show that on or about January 29, 2018, she filed an EEOC charge in which she alleged
sexual harassment and hostile work environment which resulted in her constructive
termination from Defendant. These charges were the subject of an extensive investigation
by the EEOC which ultimately resulted in a Determination issued on January 31, 2020,
wherein the EEOC Area Director concluded, ” that there is reasonable cause to believe
that Respondent (Defendant) subjected the Charging Party (Plaintiff) and another female
employee to a hostile work environment of a sexual nature and their work condition
became so deplorable until a reasonable person would have been compelled to resign.”

See Determination attached hereto as Exhibit “A.” That Determination also invited

 
Case 2:20-cv-00089-KS-MTP Document1 Filed 05/12/20 Page 3 of 5

Defendant to participate in conciliation which Defendant never accepted, Thereafter, on
or about February 27, 2020, the EEOC Director issued a Notice of Right to Sue, a copy of
which is attached as Exhibit “B.” Hence, it is clear that Plaintiff has exhausted her
administrative remedies, and has filed this Complaint within the required ninety (90) day
time limitation.

6, Plaintiff alleges herein that her supervisor, Ralph Olier, who is President
and Director of Defendant, Centon Bancorp, Inc., and President of Defendant, Richton
Bank and Trust, repeatedly subjected Plaintiff to sexual harassment and a hostile work
environment of a sexual nature. These acts were sufficiently severe and pervasive as to
alter the conditions of Plaintiff's employment and created an abusive working
environment, Further, these unlawful acts were of such a nature that it compelled
Plaintiff to resign. Further, Plaintiff would assert that the actions of Ralph Olier were so
open and pervasive that the Defendants knew or should have known of said actions, and,
therefore, Defendants’ board possessed constructive knowledge of those actions. Indeed,
Ralph Olier is a member of the Board of Directors of Defendants. In other words,
Defendants’ board members or other superiors of Ralph Olier should have known of his
actions if they had exercised reasonable care. Indeed, Plaintiff would assert that other
directors did possess knowledge, Additionally, whether or not there may have been a
grievance policy in place, this does not absolve Defendant of liability, as Mr, Olier’s

supervisors or other directors either had actual or constructive knowledge of the acts of

 
Case 2:20-cv-00089-KS-MTP Document1 Filed 05/12/20 Page 4of5

Olier, Further, Plaintiff was subject to Defendants’ structures, customs and practices,
which caused her to reasonable believe that if she reported these discriminatory and
harassing actions to any other Directors, including William Granberry (owner of
Defendants), she would have been met with additional retaliatory actions. Therefore,
Plaintiff was faced with the impossible choice of continuing to live with the harassing
actions or to make additional reports of same, and face increased harassment. This
ultimately resulted in Plaintiff's reasonable decision to resign her long-term employment,

for which she consistently received glowing evaluations over the years of her

employment.
DAMAGES
7. Plaintiff would show that as a proximate result of the above referenced

actions and/or inactions on the part of Ralph Olier and Defendants, she has suffered
losses of back pay and front pay, sustained other financial loss, and sustained
mental/emotional injuries for which Plaintiff is entitled to recover of and from Defendant.
Additionally, Plaintiff would state that she is entitled to attorney’s fees pursuant to 42
U.S.C, § 1988, as well as to recover other damages she has sustained which will be shown
at trial.

8, Further, Plaintiff would assert that Defendants acted with malice or with
reckless indifference to the federally protected rights of Plaintiff. Plaintiff, therefore, is

entitled to punitive damages to be decided by a jury, subject to any statutory limitations.

 
Case 2:20-cv-00089-KS-MTP Document1 Filed 05/12/20 Page 5of5

WHEREFORE, PREMISES CONSIDERING, Plaintiff would pray that Plaintiff

demands judgment of and from Defendant in an amount to be determined by a jury in

this cause, to include, but not limited to: front pay, back pay, damages for emotional

distress, punitive damages, attorney’s fee and court cost, together with pre-judgment and

post-judgment interest.

RESPECTFULLY SUBMITTED, this the 12" 2) of May, ‘bel
VU, Bowden

BY:

s/ PBenfamin yo
Benjamin U. Bowden, Esq. (MSB 3733)
Vaughn & Bowden, PA

8927 Lorraine Rd, Suite 204-B
Gulfport, Mississippi 39503
Telephone: (228) 896-5652

Facsimile: (228) 896-5689

Email: bbwden@vaughnbowden.com
Email: srodgers@vaughnbowden.com

3) MA Wo. Intosh Foray

M. McIntosh Forsyth, Esq. (MSB 54323)
P.O. Box 636

Richton, MS 39476

Telephone: (601)-788-5642

Email: forsyth@bellsouth.net

 

 
